UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2011 Commission File Number: 001-33838 HARRY WINSTON DIAMOND CORPORATION (Translation of registrant’s name into English) P.O. Box 4569, Station A Toronto, ON, Canada M5W 4T9 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F o Form 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso Nox If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DATED the 23rd day of November, 2011. HARRY WINSTON DIAMOND CORPORATION (Registrant) By: /s/ Wendy Kei Name: Wendy Kei Title: Chief Financial Officer, Mining Division EXHIBIT INDEX EXHIBIT DESCRIPTION OF EXHIBIT 99.1 News Release datedNovember 23,2011 -Harry Winston Diamond Corporation's Fiscal 2012 Third Quarter Results to be released Thursday, December 8, 2011
